El Juez Asociado Señoe Snyder
emitió la.opinión del tribunal.
Durante el 1942 la Hotel Condado Corporation arrendó ■a la Corporación Casino de Puerto Rico aquella parte del ■edificio Hotel Condado conocida como “Salón de las Con-chas ”, con sus galerías. El contrato de arrendamiento ex-presaba que el arrendatario tendría derecho al uso exclu-sivo de la terraza adyacente y al cuarto de señoras en aqne-*954líos casos en que el Casino celebrara sus fiestas y no estu-vieren en conflicto con los actos a celebrarse por el hotel.
El 10 de abril de 1942 el demandante y su esposa asis-tieron ■ a nn juego de bingo que se celebró en el Salón del Casino. Entre diez y once de la noche abandonaron el 'local bajando por una escalera que conduce del Salón hasta el patio en los terrenos del hotel. Mientras el demandante y su esposa descendían por la escalera, aquélla perdió el balance debido a un desperfecto en uno de los escalones, su-frió una caída y recibió lesiones. El demandante entabló pleito contra la corporación del hotel y la Maryland Casualty Company concediéndosele $4,000 por las lesiones recibidas por su esposa, $540 para gastos médicos y $450 para hono-rarios de abogado.
En apelación señalan las demandadas cuatro errores. En los señalamientos tercero y cuarto afirman que el de-mandante y su esposa incurrieron en negligencia contribu-yente y que los daños concedidos son excesivos. Creemos innecesario discutir estos errores en detalle. Del récord surge prueba suficiente para justificar las conclusiones de la corte inferior en ambos puntos.
Los errores primero y segundo se dirigen a las conclu-siones de la corte de distrito al efecto de que (1) el hotel retuvo la posesión de y ejercía el control sobre la escalera y por consiguiente (2) no era menester que la arrendata-ria, Casino de Puerto Rico, notificase a la demandada la necesidad de hacer las reparaciones en la misma.
Las demandadas admiten que la escalera estaba defectuosa y que era el deber del hotel repararla. Pero arguye este último que no era responsable si su arrendatario no le notificó la existencia del, desperfecto en la escalera. í1) Descansa, entre otros, en el caso de Vázquez v. Antuñano, *95561 D.P.R. 770. Véase también Arroyo v. Caldas, ante, pág. 689. Pero en el caso de Vázquez, el baño donde ocurrió el accidente estaba bajo el control exclusivo del arrendatario. Aquí, según resolvió la corte inferior, el contrato del Casino no incluía la escalera. Es cierto que ésta conducía sola-mente al Salón del Casino, cuya puerta tenía un letrero que decía “Casino de Puerto Eico, Private Club” y que allí es-taba estacionado un portero que permitía entrar solamente a los socios del club y sus invitados. Pero el heebo de que como cuestión práctica la escalera conducía solamente al Sa-lón que el Casino tenía arrendado para su uso exclusivo, no lleva inevitablemente a la conclusión de que la escalera es-taba bajo el control del arrendatario y no de la córporación del hotel. Así resolverlo sería en efecto decir que el arren-datario de un apartamiento situado en el último piso de un edificio tiene el control de la última serie de escalones, porque éstos conducen solamente a su apartamiento. Igual, que cualquier otro arrendatario en un hotel, casa de apar-tamientos o edificio para oficinas, el Casino no tenía el control de la escalera aquí envuelta simplemente porque ésta sólo conducía al Salón. Si esta escalera en particular hu-biera sido incluida expresamente en el contrato de arrenda-miento, la doctrina del caso de Vázquez predominaría. Pero el contrato no tenía semejante disposición. El Casino era igual que cualquier otro arrendatario del hotel. Por con-siguiente, aquí es de aplicación la doctrina establecida en Torres v. Fernández, 56 D.P.R. 482, al efecto de que no es necesaria notificación alguna de cualquier desperfecto por parte del arrendatario al arrendador, y no la doctrina del caso de Vázquez.

La sentencia de la corte de distrito será confirmada.

El Juez Asociado Sr. De Jesús no intervino.

(1)Hubo alguna prueba de que el hotel, o algunos de sus empleados, fueron notificados de manera informal, o por lo menos tenían conocimiento, del desper-fecto. La corte de distrito resolvió que hubo suficiente notificación. Sin embargo, suponemos sin decidirlo, que no existió tal notificación.